NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-50110

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03370-BTM

  v.
                                                 MEMORANDUM *
RUBEN CARRAZCO-GALVAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ruben Carrazco-Galvan appeals from the 51-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Carrazco-Galvan first contends that the district court erred in applying a

16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A), because assault on an

officer with a deadly weapon in violation of section 245(c) of the California Penal

Code is not a categorical crime of violence. This contention is foreclosed by

United States v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009). Carrazco-Galvan’s

argument that we are not bound by Grajeda in light of the subsequent case of

Johnson v. United States, 130 S. Ct. 1265 (2010), is without merit. See Newdow v.

Lefevre, 598 F.3d 638, 644 (9th Cir. 2010) (a three-judge panel may ignore circuit

precedent only where it is “clearly irreconcilable” with intervening higher

authority); Banuelos-Ayon v. Holder, 611 F.3d 1080, 1086 (9th Cir. 2010)

(concluding that Johnson, which concerned a statute “akin to California's simple

battery statute,” did not undermine the court’s prior conclusion that a conviction

for willful infliction of corporal injury upon a spouse or cohabitant was a

categorical crime of violence).

      Carrazco-Galvan also contends that the district court erred by denying a

departure for cultural assimilation, and that it imposed a substantively

unreasonable sentence. The record reflects that the district court understood its

discretion to depart and did not err in declining to do so. See U.S.S.G. § 2L1.2


                                          2                                     11-50110
cmt. n. 8. Carrazco-Galvan’s sentence at the bottom of the Guidelines range is

substantively reasonable, in light the totality of the circumstances and the 18

U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           3                                      11-50110